DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous drawing objections have been withdrawn in view of the Applicant’s submitting a replacement drawing of Fig. 1.
The previous claim objections have been withdrawn view of the Applicant’s amendments to claims 6 and 13.
Applicant’s arguments from the last paragraph on page 9 through the first paragraph on page 11 of the REMARKS regarding the rejections of claims 1-20 under 35 U.S.C. §103 as being unpatentable over Manvar et al., U.S. Patent Publication No. 2019/0108266 (“Manvar’) in view of Strassner, U.S. Patent Publication No. 2014/0279747 (“Strassner’), have been fully considered but they are not persuasive.
Specifically, Applicant argued in the second paragraph on page 10 that “[i]dentifying which vendor-specific software tool is used for protected logical entities, as is done in Manvar, is not a disclosure of outputting, to an external destination, by a host system the capabilities of multiple data protection operations used by the vendor application, as required by claim 1”. The Examiner respectfully disagree. The Examiner notes that the claim limitations as currently recited in claim 1 do not require that the outputting is to an external destination as agued by the Applicant (emphasis added). Furthermore, as described in the Applicant’s paragraph 0014, “An example is described in detail below in reference to FIG. 2, in which an application host 201 installs the Microsoft® Exchange application 218 and outputs the data protection capabilities of the Microsoft® Exchange application 218, which include centralized backup, to a backup server 202”. That is, the capabilities of data protections, for example, is a vendor specific tool such as the Microsoft® Exchange application 218, which include centralized backup, to a backup server 202. Manvar teaches at paragraph 0011 the system “identify a corresponding vendor specific replication and/or recovery tool associated with the protected logical entity or entities”. The Examiner interprets the identified vendor specific replication and/or recovery tool could be the backup capability of Microsoft® Exchange. Therefore, the Examiner asserts that this teaching reads on the limitation “outputting, by a host, capabilities of data protections operations which are specified by a vendor of an application that is installed on the host.” (emphasis added) since this interpretation is in view of the Applicant’s specification. 
Applicant argues in the last paragraph on page 10 that the vendor neural component of the Manvar does not perform the vendor-neutral version of the one data protection operation of claim 1. The Examiner respectfully disagrees. The Examiner notes that the claim limitations as currently recited in claim 1 do not require the vendor-neutral version of the data protection operation is performed by the vendor neutral component as argued by the Applicant (emphasis added). Manvar clearly teach at paragraph 0011 that “[t] he system and method then initiates execution of the appropriate vendor specific tool to thereby obtain replication data related to the protected logical entity. The replication data is then formatted in a vendor neutral format, and forwarded to a target site over a data transport mechanism”, and also at paragraph 0013 that “[t]he vendor neutral component may also be a replication component responsible for replicating infrastructure, platform, application, data, or metadata logical entities” (emphasis added). That is, after the replication data is obtained by the identified vendor-specific tool, it is formatted into a vendor neutral format, and forwarded to a target site before being used as input for replicating at the target site. The Examiner interprets the vendor neutral format of the obtained replication data as the recited the vendor-neutral version of the one data protection operation. Therefore, the Examiner asserts this teaching reads on the one data protection operation is performed by the host system of claim 1 in response to being input by the host system from an external destination.
Applicant further argues in the last paragraph on page 10 that “Manvar expressly
executes the vendor-specific tool the vendor neutral component has identified, which teaches away from performing a vendor-neutral version of a data protection operation of a vendor application in response to inputting by the host system the vendor-neutral version of the data protection operation from an external source”. The Examiner respectfully disagrees. As also discussed earlier, the vendor-specific tool the vendor neutral component has identified is only used to obtain the replication data, which reads on the limitation “outputting, by a host, capabilities of data protections operations which are specified by a vendor of an application that is installed on the host.” (emphasis added). The obtained replication data is then formatted into a vendor neutral format, and forwarded to a target site before being used as input for replicating at the target site, which reads on the limitation “perform, by the host, a vendor-neutral version of one of the data protection operations, based on any of the capabilities, on a resource of the application by using a vendor-neutral model of the resource of the application, in response to inputting the vendor-neutral version of the one of the data protection operations for the resource of the application” (i.e., sending a vendor-neutral formatted  data to a target site for replication) as recited in claim 1.
For the reasons set forth above, the Examiner maintains the rejections of claim 1 and the similar claims 8 and 15 as being unpatentable over Manvar in view of Strassner.
As to dependent claims 1-7, 9-14, and 16-20, Applicant argues in the first paragraph on page 11 that they should be allowable by virtue of their respective dependencies from independent claims 1, 8, and 15. The Examiner respectfully disagrees. As discussed above, the Examiner maintains the rejections of claims 1, 8, and 15 as well as for their respective dependent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/830,988 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter and are substantially similar in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-22 of the instant application are claiming the same subject matter that are recited in claims 1-20 of copending Application No. 16/830,988 as follows:  
Instant Application 
U.S. Application No. 16/830,988
1. A system for vendor-neutral models of vendors' application resources, comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: output, by a host, capabilities of data protection operations which are specified by a vendor of an application that is installed on the host; and perform, by the host, a vendor-neutral version of one of the data protection operations, based on any of the capabilities, on a resource of the application by using a vendor-neutral model of the resource of the application, in response to inputting the vendor-neutral version of the one of the data protection operations for the resource of the application.  
2. The system of claim 1, wherein the plurality of instructions further causes the processor to: create, by the host, a plurality of vendor-neutral models corresponding to a plurality of resources of the application, in response to installing the application on the host; and output, by the host, a result of performing the vendor-neutral version of any data protection operation on any resource of any application.  
3. The system of claim 1, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation, and any resource comprises one of an application server, a database, copy metadata, any application, and a file system.  
4. The system of claim 1, wherein inputting any vendor-neutral version of any one of the data protection operations for any resource of any application is in response to receiving a vendor-neutral request from an application data manager to output any vendor-neutral version of any one of the data protection operations for any resource of any application, and using any vendor-neutral model of any resource of any application to perform any vendor-neutral version of any one of the data protection operations on any resource of any application is in response to receiving a vendor-neutral request from an agent of the application data manager to perform any vendor-neutral version of any one of the data protection operations on any resource of any application.  
5. The system of claim 1, wherein the one of the data protection operations is also for another resource of another application, and the plurality of instructions further causes the processor to: output, by the host, capabilities of data protection operations which are specified by another vendor of the other application that is installed on the host; and perform, by the host, the vendor-neutral version of the one of the data protection operations on the other resource of the other application by using a vendor-neutral model of the other resource of the other application.  
6. The system of claim 1, wherein the plurality of instructions further causes the processor to perform, by the host, a vendor-neutral version of another one of the data protection operations, based on any of the capabilities, on another resource of the application by using a vendor-neutral model of the other resource of the application, in response to inputting the vendor-neutral version of the other one of the data protection operations for the other resource of the application;.  
7. The system of claim 6, wherein the other one of the data protection operations is also for another resource of another application, and the plurality of instructions further causes the processor to: output, by the host, capabilities of data protection operations which are specified by the other vendor of the other application that is installed on the host; and perform, by the host, the vendor-neutral version of the other one of the data protection operations on the other resource of the other application by using a vendor-neutral model of the other resource of the other application.  
8. A computer-implemented method for vendor-neutral models of vendors' application resources, the computer-implemented method comprising: outputting, by a host, capabilities of data protection operations which are specified by a vendor of an application that is installed on the host; and performing, by the host, a vendor-neutral version of one of the data protection operations, based on any of the capabilities, on a resource of the application by using a vendor-neutral model of the resource of the application, in response to inputting the vendor-neutral version of the one of the data protection operations for the resource of the application.  
9. The computer-implemented method of claim 8, wherein the computer-implemented method further comprises: creating, by the host, a plurality of vendor-neutral models corresponding to a plurality of resources of the application, in response to installing the application on the host; and outputting, by the host, a result of performing the vendor-neutral version of any data protection operation on any resource of any application.  
10. The computer-implemented method of claim 8, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation, and any resource comprises one of an application server, a database, copy metadata, any application, and a file system.  
11. The computer-implemented method of claim 8, wherein inputting any vendor-neutral version of any one of the data protection operations for any resource of any application is in response to receiving a vendor-neutral request from an application data manager to output any vendor-neutral version of any one of the data protection operations for any resource of any application, and using any vendor-neutral model of any resource of any application to perform any vendor-neutral version of any one of the data protection operations on any resource of any application is in response to receiving a vendor-neutral request from an agent of the application data manager to perform any vendor-neutral version of any one of the data protection operations on any resource of any application.  
12. The computer-implemented method of claim 8, wherein the one of the data protection operations is also for another resource of another application, and the computer-implemented method further comprises: outputting, by the host, capabilities of data protection operations which are specified by another vendor of the other application that is installed on the host; and performing, by the host, the vendor-neutral version of the one of the data protection operations on the other resource of the other application by using a vendor-neutral model of the other resource of the other application.  
13. The computer-implemented method of claim 8, wherein the computer-implemented method further comprises performing, by the host, a vendor-neutral version of another one of the data protection operations, based on any of the capabilities, on another resource of the application by using a vendor-neutral model of the other resource of the application, in response to inputting the vendor-neutral version of the other one of the data protection operations for the other resource of the application;.  
14. The computer-implemented method of claim 13, wherein the other one of the data protection operations is also for another resource of another application, and the computer- implemented method further comprises: outputting, by the host, capabilities of data protection operations which are specified by the other vendor of the other application that is installed on the host; and performing, by the host, the vendor-neutral version of the other one of the data protection operations on the other resource of the other application by using a vendor-neutral model of the other resource of the other application.  
15. A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to: output, by a host, capabilities of data protection operations which are specified by a vendor of an application that is installed on the host; and perform, by the host, a vendor-neutral version of one of the data protection operations, based on any of the capabilities, on a resource of the application by using a vendor-neutral model of the resource of the application, in response to inputting the vendor-neutral version of the one of the data protection operations for the resource of the application.  
16. The computer program product of claim 15, wherein the program code includes further instructions to: create, by the host, a plurality of vendor-neutral models corresponding to a plurality of resources of the application, in response to installing the application on the host; and output, by the host, a result of performing the vendor-neutral version of any data protection operation on any resource of any application.  
17. The computer program product of claim 15, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation, and any resource comprises one of an application server, a database, copy metadata, any application, and a file system.  
18. The computer program product of claim 15, wherein inputting any vendor-neutral version of any one of the data protection operations for any resource of any application is in response to receiving a vendor-neutral request from an application data manager to output any vendor- neutral version of any one of the data protection operations for any resource of any application, and using any vendor-neutral model of any resource of any application to perform any vendor- neutral version of any one of the data protection operations on any resource of any application is in response to receiving a vendor-neutral request from an agent of the application data manager to perform any vendor-neutral version of any one of the data protection operations on any resource of any application.  
19. The computer program product of claim 15, wherein the one of the data protection operations is also for another resource of another application, and the program code includes further instructions to: output, by the host, capabilities of data protection operations which are specified by another vendor of the other application that is installed on the host; and perform, by the host, the vendor-neutral version of the one of the data protection operations on the other resource of the other application by using a vendor-neutral model of the other resource of the other application.  
20. The computer program product of claim 15, wherein the program code includes further instructions to: perform, by the host, a vendor-neutral version of another one of the data protection operations, based on any of the capabilities, on another resource of the application by using a vendor-neutral model of the other resource of the application, in response to inputting the vendor-neutral version of the other one of the data protection operations for the other resource of -39-[965-119688.01]PATENT DELL EMC-119688.01 the application; wherein in response to a determination that the other one of the data protection operations is also for another resource of another application, the program code includes further instructions to: output, by the host, capabilities of data protection operations which are specified by the other vendor of the other application that is installed on the host; and perform, by the host, the vendor-neutral version of the other one of the data protection operations on the other resource of the other application by using a vendor-neutral model of the other resource of the other application. 
1. A system for creating vendor-neutral data protection operations for vendors' application resources, comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: create, based on any capabilities specified for data protection operations by a vendor of an application, a vendor-neutral version of one of the data protection operations for a resource of the application, in response to inputting, from a host of the application, capabilities specified for the data protection operations by the vendor; output, to the host, the vendor-neutral version of the one of the data protection operations for the resource of the application; and input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the resource of the application.  
2. The system of claim 1, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation.  
3. The system of claim 1, wherein any resource comprises one of an application server, a database, copy metadata, any application, and a file system.  
4. The system of claim 1, wherein outputting the vendor-neutral version of the one of the data protection operations for the resource of the application is in response to receiving a vendor- neutral request from an application data manager to output the vendor-neutral version of the one of the data protection operations to the host.  
5. The system of claim 1, wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host, and is also for another resource of the other application, and the plurality of instructions further causes the processor to: input, from the host, capabilities specified for the data protection operations by the other -35-[965-120241.01]PATENTvendor of the other application; and. input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application.  
6. The system of claim 1, wherein the plurality of instructions further causes the processor to: create, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application; output, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application; and. input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application.  
7. The system of claim 6, wherein the other one of the data protection operations is also for another resource of another application on the host, and the plurality of instructions further causes the processor to: input, from the host, capabilities specified for the data protection operations by another vendor of another application; and. input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application.  














8. A computer-implemented method for creating vendor-neutral data protection operations for vendors' application resources, the computer-implemented method comprising: creating, based on any capabilities specified for data protection operations by a vendor of an application, a vendor-neutral version of one of the data protection operations for a resource of the application, in response to inputting, from a host of the application, capabilities specified for the data protection operations by the vendor; outputting, to the host, the vendor-neutral version of the one of the data protection operations for the resource of the application; and inputting, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the resource of the application.  
9. The computer-implemented method of claim 8, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation.  
10. The computer-implemented method of claim 8, wherein any resource comprises one of an application server, a database, copy metadata, any application, and a file system.  
11. The computer-implemented method of claim 8, wherein outputting the vendor-neutral version of the one of the data protection operations for the resource of the application is in response to receiving a vendor-neutral request from an application data manager to output the vendor-neutral version of the one of the data protection operations to the host.  
12. The computer-implemented method of claim 8, wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host, and is also for another resource of the other application, and the computer-implemented method further comprises: inputting, from the host, capabilities specified for the data protection operations by the other vendor of the other application; and. inputting, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application.  
13. The computer-implemented method of claim 8, wherein the computer-implemented method further comprises: creating, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application; outputting, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application; and. inputting, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application.  
14. The computer-implemented method of claim 13, wherein the other one of the data protection operations is also for another resource of another application on the host, and the computer-implemented method further comprises: inputting, from the host, capabilities specified for the data protection operations by another vendor of another application; and. inputting, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application.  













15. A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to: create, based on any capabilities specified for data protection operations by a vendor of an application, a vendor-neutral version of one of the data protection operations for a resource of the application, in response to inputting, from a host of the application, capabilities specified for the data protection operations by the vendor; output, to the host, the vendor-neutral version of the one of the data protection operations for the resource of the application; and input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the resource of the application.  
16. The computer program product of claim 15, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation, and any resource comprises one of an application server, a database, copy metadata, any application, and a file system.  
17. The computer program product of claim 15, wherein outputting the vendor-neutral version of the one of the data protection operations for the resource of the application is in response to receiving a vendor-neutral request from an application data manager to output the vendor-neutral version of the one of the data protection operations to the host.  
18. The computer program product of claim 15, wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host, and is also for another resource of the other application, and the program code includes further instructions to: input, from the host, capabilities specified for the data protection operations by the other vendor of the other application; and. input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application.  
19. The computer program product of claim 15, wherein the program code includes further instructions to: create, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application; output, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application; and. input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application.  
20. The computer program product of claim 19, wherein the other one of the data protection operations is also for another resource of another application on the host, and the program code includes further instructions to: input, from the host, capabilities specified for the data protection operations by another vendor of another application; and. input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application.




As to claims 1-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived their claim limitations from claims 1-20 of copending Application No. 16/830,988 since they are claiming the same subject matter and are substantially similar in scope. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manvar et al. (U.S. PGPUB No. 2019/0108266 A1, hereinafter “Manvar”) in view of Strassner (U.S. PGPUB No. 2014/0279747 A1).

Regarding claim 1, Manvar teaches a system for vendor-neutral models of vendors' application resources, comprising: 
one or more processors (Manvar ¶0006); and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed (Manvar ¶0006), cause the one or more processors to: 
output, by a host, capabilities of data protection operations which are specified by a vendor of an application that is installed on the host (Manvar ¶0011); and 
perform, by the host, a vendor-neutral version of one of the data protection operations, based on any of the capabilities, on a resource of the application (Manvar ¶0011, i.e., one or more vendor neutral components are used), in response to inputting the vendor-neutral version of the one of the data protection operations for the resource of the application (Manvar ¶0013, “The vendor neutral component may also be a replication component responsible for replicating infrastructure, platform, application, data, or metadata logical entities”).  
Manvar fails to explicitly teach using a vendor neutral model of the resource of the application. However, in the same field of endeavor, Strassner teaches using a vendor neutral model of the resource of the application (Strassner ¶0093). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manvar by incorporating the teachings of Strassner. The motivation would be to provide a model-based inventory management of a communications system (Strassner ¶0001).

As to claim 2, Manvar as modified by Strassner also teaches the system of claim 1, wherein the plurality of instructions further causes the processor to: 
create, by the host, a plurality of vendor-neutral models corresponding to a plurality of resources of the application, in response to installing the application on the host (Strassner Fig. 2a, i.e., technology-specific, vendor-neutral data models); and 
output, by the host, a result of performing the vendor-neutral version of any data protection operation on any resource of any application (Manvar ¶0017, “The replication data units contain data representing artifacts of the protected resources in a vendor neutral data format”).  

As to claim 3, Manvar as modified by Strassner also teaches the system of claim 1, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation, and any resource comprises one of an application server, a database, copy metadata, any application, and a file system (Manvar ¶0012, i.e., discovery component).  

As to claim 4, Manvar as modified by Strassner also teaches the system of claim 1, wherein inputting any vendor-neutral version of any one of the data protection operations for any resource of any application is in response to receiving a vendor-neutral request from an application data manager to output any vendor-neutral version of any one of the data protection operations for any resource of any application, and to perform any vendor-neutral version of any one of the data protection operations on any resource of any application is in response to receiving a vendor-neutral request from an agent of the application data manager to perform any vendor-neutral version of any one of the data protection operations on any resource of any application (Manvar ¶¶0107-0110).  Manvar fails to explicitly teach using any vendor-neutral model of any resource of any application. However, in the same field of endeavor, Strassner teaches using any vendor-neutral model of any resource of any application 

As to claim 5, Manvar as modified by Strassner also teaches the system of claim 1, wherein the one of the data protection operations is also for another resource of another application (Manvar ¶0006, i.e., installed software applications to support), and the plurality of instructions further causes the processor to:
output, by the host, capabilities of data protection operations which are specified by another vendor of the other application that is installed on the host (Manvar ¶0011); and 
perform, by the host, the vendor-neutral version of the one of the data protection operations on the other resource of the other application (Manvar ¶0013, “The vendor neutral component may also be a replication component responsible for replicating infrastructure, platform, application, data, or metadata logical entities”).  Manvar fails to explicitly teach using a vendor neutral model of the other resource of the other application. However, in the same field of endeavor, Strassner teaches using a vendor neutral model of the other resource of the other application (Strassner ¶0093, i.e., different data models for vendor-neutral are used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manvar by incorporating the teachings of Strassner. The motivation would be to provide a model-based inventory management of a communications system (Strassner ¶0001).

As to claim 6, Manvar as modified by Strassner also teaches the system of claim 1, wherein the plurality of instructions further causes the processor to perform, by the host, a vendor-neutral version of another one of the data protection operations, based on any of the capabilities, on another resource of the application (Manvar ¶0011, i.e., one or more vendor neutral components are used), in response to inputting the vendor-neutral version of the other one of the data protection operations for the other resource of the application (Manvar ¶0013, “The vendor neutral component may also be a replication component responsible for replicating infrastructure, platform, application, data, or metadata logical entities”).  Manvar fails to explicitly teach using a vendor neutral model of the other resource of the application. However, in the same field of endeavor, Strassner teaches using a vendor neutral model of the other resource of the application (Strassner ¶0093, i.e., different data models for vendor-neutral are used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manvar by incorporating the teachings of Strassner. The motivation would be to provide a model-based inventory management of a communications system (Strassner ¶0001).

As to claim 7, Manvar as modified by Strassner also teaches the system of claim 6, wherein the other one of the data protection operations is also for another resource of another application (Manvar ¶0006, i.e., installed software applications to support), and the plurality of instructions further causes the processor to: 
output, by the host, capabilities of data protection operations which are specified by the other vendor of the other application that is installed on the host (Manvar ¶0011); and 
perform, by the host, the vendor-neutral version of the other one of the data protection operations on the other resource of the other application (Manvar ¶0013, “The vendor neutral component may also be a replication component responsible for replicating infrastructure, platform, application, data, or metadata logical entities”).  Manvar fails to explicitly teach using a vendor neutral model of the other resource of the other application. However, in the same field of endeavor, Strassner teaches using a vendor neutral model of the other resource of the other application (Strassner ¶0093, i.e., different data models for vendor-neutral are used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manvar by incorporating the teachings of Strassner. The motivation would be to provide a model-based inventory management of a communications system (Strassner ¶0001).

Claim 8 recites the limitations that are substantially similar to those of claim 1; therefore, it is similarly rejected.

Claim 9 recites the limitations that are substantially similar to those of claim 2; therefore, it is similarly rejected.

Claim 10 recites the limitations that are substantially similar to those of claim 3; therefore, it is similarly rejected.

Claim 11 recites the limitations that are substantially similar to those of claim 4; therefore, it is similarly rejected.

Claim 12 recites the limitations that are substantially similar to those of claim 5; therefore, it is similarly rejected.

Claim 13 recites the limitations that are substantially similar to those of claim 6; therefore, it is similarly rejected.

Claim 14 recites the limitations that are substantially similar to those of claim 7; therefore, it is similarly rejected.

Claim 15 recites the limitations that are substantially similar to those of claim 1; therefore, it is similarly rejected.

Claim 16 recites the limitations that are substantially similar to those of claim 2; therefore, it is similarly rejected.

Claim 17 recites the limitations that are substantially similar to those of claim 3; therefore, it is similarly rejected.

Claim 18 recites the limitations that are substantially similar to those of claim 4; therefore, it is similarly rejected.

Claim 19 recites the limitations that are substantially similar to those of claim 5; therefore, it is similarly rejected.

Claim 20 recites the limitations that are substantially similar to those of claims 6 and 7; therefore, it is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157